      Case: 1:19-cv-06766 Document #: 38 Filed: 06/16/20 Page 1 of 2 PageID #:129




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

DONA MARTIN                                  )
                                             )
                  Plaintiff,                 )
                                             )       Case No.: 19-cv-6766
vs.                                          )
                                             )
MID CENTRAL CARRIER, INC. and                )
BENJAMIN LAMAR RAY                           )
                                             )
                  Defendants,                )

                               AGREED MOTION TO DISMISS

        Plaintiff, DONA MARTIN, through her attorneys and pursuant to settlement agreement,

moves to dismiss this matter with prejudice, each party bearing its’ own costs and attorney fees.




                                                     s/Bryan J. O’Connor Jr.________
                                                     Counsel for Plaintiff
                                                     O’Connor Law Group LLC
                                                     140 S. Dearborn, Suite 320, Chicago, 60603
                                                     (312) 236-1814; 312-580-5479 (fax)
                                                     Email: bocjr@oconnorlawgrp.com
      Case: 1:19-cv-06766 Document #: 38 Filed: 06/16/20 Page 2 of 2 PageID #:130




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

DONA MARTIN                                 )
                                            )
                  Plaintiff,                )
                                            )       Case No.: 19-cv-6766
vs.                                         )
                                            )
MID CENTRAL CARRIER, INC. and               )
BENJAMIN LAMAR RAY                          )
                                            )
                  Defendants,               )


                                CERTIFICATE OF SERVICE

        I, Bryan J. O’Connor Jr, do hereby certify that I have this 16th day of June, 2020
electronically filed Plaintiff’s Motion to Dismiss pursuant to settlement. I also certify that I
emailed a copy of document to Attorney Shimon Kahan at the email address below.

TO:     Shimon Kahan
        Haynes, Studnicka, Kahan & Poulakidas, LLC
        200 W. Adams, Suite 2175
        Chicago, IL 60606
        312-676-7060
        skahan@hskolaw.com




                                            Respectfully submitted,

                                            /s/ Bryan J. O’Connor Jr._________
                                            Bryan J. O’Connor Jr., ARDC #6285062
                                            Attorney for Plaintiff
                                            O’Connor Law Group, LLC
                                            140 S. Dearborn, Suite 320
                                            Chicago, IL 60603
                                            Phone: (312) 236-1814
                                            Email bocjr@oconnorlawgrp.com




                                                2
